 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      ANNETTE CADET,
 9
                            Plaintiff,                   CASE NO. C19-1813RSL
10
                     v.
                                                         ORDER GRANTING MOTION
11
                                                         TO DISMISS AND LEAVE TO
      SNOQUALMIE POLICE                                  AMEND
12
      DEPARTMENT,
13
                            Defendant.
14

15
            This matter comes before the Court on “Defendant’s Rule 12 Motion to Dismiss.”
16
     Dkt. # 7. Plaintiff alleges that “[o]n May 3, 2018 around 2 am, three police officers of
17
     King County, WA abused, assaulted and injured” plaintiff. Dkt. # 1-1 at 5. Based on
18
     these alleged facts, plaintiff asserts claims of assault, physical and emotional abuse, race
19
     discrimination, and “false accusation (violation of rights)” and seeks $100,000 in
20
     damages. Defendant filed a motion to dismiss all of plaintiff’s claims. Plaintiff has not
21
     opposed the motion.
22
            Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of
23
     the claim showing that the pleader is entitled to relief.” A complaint will be dismissed
24
     unless it states a cognizable legal theory that is supported by sufficient facts to state a
25
     “plausible” ground for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);
26
     ORDER GRANTING MOTION TO
     DISMISS AND LEAVE TO AMEND
     PAGE – 1
 1   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). All
 2   well-pleaded allegations are presumed to be true, with all reasonable inferences drawn

 3   in favor of the non-moving party. In re Fitness Holdings Int’l, Inc., 714 F.3d 1141,
 4   1144-45 (9th Cir. 2013).
 5          Having considered defendant’s motion to dismiss and reading the allegations of

 6   the complaint in the light most favorable to plaintiff, the Court finds that the complaint
 7   is defective for the following reasons:
 8          ! The Snoqualmie Police Department, the only named defendant, is not an entity

 9   capable of being sued under Washington law.

10          ! The bare allegations of the complaint are insufficient to raise a plausible

11   inference that the conduct of the “three police officers” was wrongful or that they or the
12   municipal entity that employs them could be liable to plaintiff. Police officers are

13   privileged to use force in certain circumstances, and plaintiff has failed to allege facts

14   from which one could reasonably infer that the officers acted with improper motive or
15   used a level of force that was excessive.

16          ! There is no indication that plaintiff complied with the statutory pre-filing

17   notice requirements of RCW 4.92.100.
18

19          For all of the foregoing reasons, defendant’s motion to dismiss is GRANTED.
20   Plaintiff will, however, be given leave to amend her complaint to remedy the
21   deficiencies identified in this Order. Plaintiff is hereby ORDERED to file on or before
22   May 18, 2020, an amended complaint which (a) identifies either the officers involved in
23   the incident and/or the municipality that employs them as defendants, (b) clearly and
24   concisely identifies the acts of which each named defendant is accused and how those
25   acts violated plaintiff’s legal rights, and (c) shows that she gave pre-filing notice of the
26
     ORDER GRANTING MOTION TO
     DISMISS AND LEAVE TO AMEND
     PAGE – 2
 1   claim required by RCW 4.92.100. The key to filing an acceptable amended complaint
 2   will be providing enough facts in support of each legal claim asserted that one could

 3   conclude that plaintiff’s right to relief from each defendant is as least plausible. The
 4   amended complaint will replace the existing complaint in its entirety. Failure to timely
 5   file an amended complaint that asserts a plausible claim for relief and shows that the

 6   statutory requirements are met will result in dismissal of this action.
 7          The Clerk of Court is directed to place this Order Requiring More Definite
 8   Statement on the Court’s calendar for consideration on Friday, May 22, 2020.

 9

10          Dated this 14th day of April, 2020.

11                                              A
                                                Robert S. Lasnik
12                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING MOTION TO
     DISMISS AND LEAVE TO AMEND
     PAGE – 3
